DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28th, 2021 has been entered.
By this amendment, claims 1 and 8 have been amended.  Claim 10 have previously been cancelled.  Accordingly, claims 1-9 and 11-21 are pending in the present application in which claims 1 and 8 are in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukitoshi (JP Pub. 2014-090052)(A), cited in the IDS filed on .
In re claim 1, Yukitoshi discloses a method of manufacturing an LED carrier assembly, the method comprising 
providing a carrier 20 comprising a mounting surface (top surface) with a plurality of mounting pads 22An, 22Ap (see paragraphs [0013]-[0022] and figs. 1-11, machine translation); 
arranging an alignment magnet 90 extending below the mounting surface of the carrier 20 (see paragraphs [0121]-[0129] and figs. 1-11, machine translation);
providing a plurality of LED dies 10 (see figs 5a-f and related texts), (note that, Yukitoshi discloses that a plurality of LED dies may be formed on the carrier), each of the plurality of LED dies 10 comprising a plurality of magnetic die pads 6n, 6p (see paragraphs [0090]-[0093] and figs. 5a-f); and
aligning each of the plurality of magnetic die pads 6n, 6p to one of the plurality of mounting pads 22An, 22Ap by arranging the plurality of LED dies 10 over the mounting surface of the carrier 20 within magnetic range of the alignment magnet 90 (see paragraphs [0121]-[0129] and figs. 1-11, particularly, marked-up version of fig. 9 below).

    PNG
    media_image1.png
    814
    867
    media_image1.png
    Greyscale

Yukitoshi does not specifically disclose fully embedding an alignment magnet in the carrier.
However, Lian discloses in a same field of endeavor, a method of manufacturing an integrated circuit package, including, inter-alia, in which the method comprises providing a carrier (substrate 202) comprising a mounting surface (see paragraph [0018] and fig. 2A); fully embedding an alignment magnet 216 in the carrier 202 (see paragraph [0019] and fig. 2B, note that, Lian teaches that the alignment magnet 216 

    PNG
    media_image2.png
    557
    763
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 2, as applied to claim 1 above, Yukitoshi in combination with Lian are silent to wherein the embedding the alignment magnet comprises embedding the alignment magnet to a depth of at most 2.0 mm below the mounting surface of the carrier.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to In re Aller, 105 USPQ 233, 235.
In re claim 3, as applied to claim 1 above, Yukitoshi in combination with Lian disclose wherein the embedding the alignment magnet comprises embedding the alignment magnet such that an upper surface of the alignment magnet is essentially flush with the mounting surface of the carrier (see FIG. 10 and related texts of Yukitoshi and paragraph [0019] FIG. 2A of Lian).
In re claim 4, as applied to claim 1 above, Yukitoshi in combination with Lian disclose wherein the method further comprising at least one of applying an electrically conductive grease to the plurality of mounting pads prior to aligning each of the plurality of magnetic die pads to one of the plurality of mounting pads; applying a protective coating 30 to least one of the number of the plurality of magnetic die pads (see paragraph [0063] and FIG. 1 of Yukitoshi).  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 8, Yukitoshi discloses an LED carrier assembly comprising: a carrier 20 comprising a mounting surface (top surface) with mounting pads 22An, 22Ap (see 
Yukitoshi is silent to wherein a plurality of alignment magnets fully embedded within a body of the carrier, wherein each of the plurality of alignment magnets disposed underneath a respective one of the plurality of pairs of mounting pads.
However, Lian discloses in a same field of endeavor, a method of manufacturing an integrated circuit package, including, inter-alia, in which the method comprises providing a carrier (substrate 202) comprising a mounting surface (see paragraph 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the Yukitoshi reference with the technique as taught by Lian in order to enable a plurality of alignment magnets to be fully embedded within a body of the carrier, wherein each of the plurality of alignment magnets disposed underneath a respective one of the plurality of pairs of mounting pads in Yukitoshi to be performed because in doing so the attraction of the magnetic die pads and the alignment magnet provided for better IC alignment than conventional alternatives (see paragraph [0035] of Liang).  Furthermore, Lian teaches that since functionality provided by ICs has increased over the years while IC costs have decreased.  The technique of alignment magnetic die pads of ICs to the alignment magnet simplify IC package manufacturing and reduce manufacturing costs (see paragraphs [0002] and [0005] of Lian).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 9, as applied to claim 8 above, Yukitoshi is silent to wherein at least one of a thickness of each of the number of the plurality of alignment magnets and a side length of each of the number of the plurality of alignment magnets comprises at least 0.1 mm and at most 2.0 mm.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the parameter values during routine experimentation to adjust the thickness of each of the number of alignment magnets and the side length of each of the number of alignment magnets to be at least 0.1 mm and at most 2.0 mm to achieve optimum result since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 11, as applied to claim 8 above, Yukitoshi in combination with Lian disclose wherein each of the plurality of alignment magnets is  a permanent magnet (see paragraphs [0121]-[0129] and FIGS. 1-11 of Yukitoshi and paragraph [0025] of Lian).

However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dimensions, material properties, and relative positions of each of the number of alignment magnets and the number of magnetic die pads during routine experiment in order to obtain optimum result and to achieve the attractive force to be of at least 0.4 mN between each of the plurality of pairs of magnetic die pads and the alignment magnet under each of the plurality of pairs of magnetic die pads since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 13, as applied to claim 8 above, Yukitoshi in combination with Lian disclose wherein corresponding ones of the plurality of alignment magnets 90 and corresponding ones of the plurality of pairs of magnetic die pads 6n, 6p each comprise a magnetization direction parallel to the mounting surface of the carrier 20 (see paragraphs [0121]-[0129] and FIGS. 1-11 of Yukitoshi).

In re claim 15, as applied to claim 8 above, Yukitoshi and Lian are silent to wherein a relative permeability of each of the magnetic die pads in the plurality of pairs of magnetic die pads comprises at least 5,000.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize a relative permeability of each of the magnetic die pads in the plurality of pairs of magnetic die pads to be at least 5,000 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 16, as applied to claim 8 above, Yukitoshi and Lian are silent to wherein at least one of the dimensions, material properties, and relative positions of each of the plurality of alignment magnets and the die pads are chosen to achieve an attractive force of at least 0.6 mN between each of the plurality of pairs of magnetic die pads and the alignment magnet under each of the plurality of pairs of magnetic die pads.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dimensions, material properties, and relative positions of each of the In re Aller, 105 USPQ 233, 235.
In re claim 17, as applied to claim 8 above, Yukitoshi and Lian are silent to wherein at least one of the dimensions, material properties, and relative positions of each of the plurality of alignment magnets and the die pads are chosen to achieve an attractive force of at least 0.8 mN between each of the plurality of pairs of magnetic die pads and the alignment magnet under each of the plurality of pairs of magnetic die pads.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dimensions, material properties, and relative positions of each of the number of alignment magnets and the number of magnetic die pads during routine experiment in order to obtain optimum result and to achieve the attractive force to be of at least 0.4 mN between each of the plurality of pairs of magnetic die pads and the alignment magnet under each of the plurality of pairs of magnetic die pads since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is In re Aller, 105 USPQ 233, 235.
In re claim 18, as applied to claim 8 above, Yukitoshi in combination with Lian disclose wherein each of the plurality of alignment magnets is a body of ferromagnetic material (see paragraphs [0019]-[0020] of Lian).
In re claim 19, as applied to claim 8 above, Yukitoshi in combination with Lian are silent to wherein each of the plurality of alignment magnets is embedded to a depth of at most 2.0 mm below the mounting surface of the carrier.
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the parameter values during routine experimentation to adjust the depth of the embedded alignment magnet within the carrier so that the depth is of at most 2.0 mm below the mounting surface of the carrier to achieve optimum result since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 20, as applied to claim 8 above, Yukitoshi in combination with Lian disclose wherein an upper surface of each of the plurality of alignment magnets is essentially flush with the mounting surface of the carrier (see FIG. 10 and related texts of Yukitoshi and paragraph [0019] and FIG. 2A of Lian).
.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukitoshi (JP Pub. 2014-090052)(A), cited in the IDS filed on 06/05/2019), machine translation included, in view of Lian et al. (U.S. Pub. 2006/0197213), newly cited, as applied to claim 1 above, and further in view of Shibata et al. (U.S. Pub. 2013/0168708), of record.
In re claim 5, as applied to claim 1 above, Yukitoshi and Lian are silent to wherein the method further comprising submerging the mounting surface of the carrier in a liquid, and floating the plurality of LED dies on the liquid in preparation for the aligning.
However, Shibata discloses a method of manufacturing an LED carrier assembly, including, inter-alia, wherein the method comprising submerging the mounting surface of the carrier 510 in a liquid 521, and floating the plurality of LED dies 520 on the liquid 521 in preparation for aligning (see paragraphs [0371]-[0373] and FIGS. 34-36 of Shibata).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the Yukitoshi reference with the technique as taught by Shibata in order to enable the process of submerging the mounting surface of the carrier in a liquid, and floating the plurality of LED dies on the liquid in preparation for the aligning in Yukitoshi to be performed because in doing so enable the LED dies to be uniformly arranged on KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukitoshi (JP Pub. 2014-090052)(A), cited in the IDS filed on 06/05/2019), machine translation included, in view of Lian et al. (U.S. Pub. 2006/0197213), newly cited, as applied to claim 1 above, and further in view of Ootsuki et al. (U.S. Patent 4,942,140), of record.
In re claims 6 and 7, as applied to claim 1 above, Yukitoshi and Lian are silent to wherein the method further comprising applying a covering layer over the aligned LED dies to fix the position of the aligned LED dies relative to the carrier, wherein the covering layer comprises a material that undergoes shrinkage upon curing.
However, Ootsuki discloses in a same field of endeavor, a method for manufacturing an LED carrier assembly including, inter-alia, a step of applying a covering layer 11 over the aligned LED dies 1 to fix the position of the aligned LED dies 
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to before the effective filing date of the claimed invention to modify the Yukitoshi reference with the technique as taught by Ootsuki in order to enable the steps of applying a covering layer over the aligned LED dies to fix the position of the aligned LED dies relative to the carrier, wherein the covering layer comprises a material that undergoes shrinkage upon curing in Yukitoshi to be performed because in doing so would ensure high reliability LED chip package without posing the mounting body and LED to a large heat shock (see col. 2,lines 25-31 of Ootsuki).  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agrawal et al.	U.S. Pub. 2017/0141021	May 18, 2017.
Khanna		U.S. Pub. 2015/0107765	Apr. 23, 2015.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.